      Case 1:15-cv-06605-JMF-OTW Document 166 Filed 09/09/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X   :
THE STATE OF NEW YORK EX REL VINOD                                     :
KHURANA and THE CITY OF NEW YORK EX REL                                :
VINOD KHURANA,
                                                                       : No. 15-CV-6605-JFK
                                    Plaintiff,                         :
                                                                       :
         -against-                                                     :
                                                                       :
SPHERION CORP. (N/K/A SFN GROUP, INC.),                                :
                                                                       :
                                      Defendant.                       :
-------------------------------------------------------------------X   :


           CITY OF NEW YORK’S MEMORANDUM OF LAW IN OPPOSITION
                  TO PLAINTIFF-RELATOR’S MOTION TO AMEND


Dated:       New York, New York
             January 3, 2017

                                                     ZACHARY W. CARTER
                                                     Corporation Counsel of the
                                                     City of New York
                                                     100 Church Street
                                                     New York, New York 10007
                                                     Attorneys for the City of New York


Of Counsel:
      Gail Rubin
      Sabita Krishnan
       Case 1:15-cv-06605-JMF-OTW Document 166 Filed 09/09/19 Page 2 of 11



                                 PRELIMINARY STATEMENT

                 The City of New York (the “City”) submits this memorandum of law in

opposition to Plaintiff-Relator Vinod Khurana’s (“Relator” or Khurana) motion for leave to file a

proposed Third Amended Complaint. Khurana filed the motion pursuant to the Court’s

November 10, 2016 order granting in part and denying in part defendant Spherion Corp.’s

(“Spherion”) motion to dismiss (“Opinion & Order). The Opinion & Order provided that the

Court would consider a motion, but required Khurana to demonstrate “that he is capable of

curing the deficiencies in his qui tam claims and that justice requires granting leave to amend.”

New York ex rel. Khurana v. Spherion Corp., 2016 U.S. Dist. LEXIS 156572, at *53 (S.D.N.Y.

Nov. 10, 2016).

                 The City has an interest in the portion of Khurana’s motion in which he asserts

that the TAC alleges he is an original source because Khurana urges the Court to adopt

interpretations of the original source exception in the New York City False Claims Act (the

“NYC FCA”), and the New York False Claims Act (“NYS FCA”), that are contrary to the

statutory purpose of the public disclosure bar and original source exception. The City also has

an interest in this motion because the City’s position in its opposition to Khurana’s motion for a

relator share is that Khurana is not an original source for the same reasons set forth in the

Opinion & Order. Nothing that Khurana proposes to add in the Proposed Third Amended

Complaint (“TAC”) changes the Court’s decision.1




1
    The City does not take any position with respect to the remainder of Khurana’s motion.


                                                 -2-
     Case 1:15-cv-06605-JMF-OTW Document 166 Filed 09/09/19 Page 3 of 11




                                         ARGUMENT

    I.     In Order to Satisfy Either Prong of the Original Source Requirement, a Relator
           Must Provide Information Directly to Appropriate Government Officials

           a. Posting Anonymous Online Comments That City Employees Happen to Read
              Does Not Satisfy the Requirement That an Original Source Voluntarily
              Disclose Information to the Government

               Khurana asserts that a comment he posted online on April 1, 2010 to a New York

Daily News article should be considered information he provided to the government. Relator’s

Memorandum of Law in Support of Motion for Leave to File Proposed Third Amended

Complaint (“Rel. Mem.”) at 4-5. However, this comment was, self-evidently, provided not to

“the government,” but instead appeared anonymously as a comment on a New York Daily News

website. An anonymous website comment cannot satisfy the purpose of the false claims acts to

encourage relators to bring information about fraudulent activity to the government so that it can

be investigated. Khurana’s argument that he disclosed information “to the government” because

his internet comments happened to be read by diligent City employees puts the onus on the

government to search the internet for information regarding potential fraudulent activity—a

herculean task—rather than on relators to bring that information to the government. 2




2
  Khurana certainly knew how to get in touch with the appropriate City investigators; he emailed
his 2009 complaint to DOI over a year before posting these comm ents. Khurana asserts in his
Reply Memorandum in Support of Motion for Re lator Share (“Reply Mem .”) that it was
“reasonable for Khurana to m ake disclosures through online media to pressure the government
into being taken seriou sly” because of the “a pparent apathy of DOI to his 2009 com plaint.”
Reply Mem. at 6 n. 4. In fact, DOI attem pted to speak with Khurana ab out his 2009 complaint,
but it was Khurana who was apathetic, failing to respond.     See Affidavit of Matthew Befort
(submitted with the City’s Opposition to Khuran a’s Motion for a Relator Share) ¶¶ 28-28, Ex. 3-
4.


                                               -3-
     Case 1:15-cv-06605-JMF-OTW Document 166 Filed 09/09/19 Page 4 of 11



               Comments posted on the internet simply cannot satisfy the requirement that an

original source “voluntarily disclose to the state or local government the information on which

allegations or transactions in a cause of action are based.” The original source exception

“encourages private individuals to come forward with their information of fraud at the earliest

possible time and . . . discourages persons with relevant information from remaining silent.”

United States ex rel. King v. Hillcrest Health Ctr., Inc., 264 F.3d 1271, 1280-81 (10th Cir. 2001);

Glaser v. Wound Care Consultants, Inc., 570 F.3d 907, 915 (7th Cir. 2009) (same); U.S. ex rel.

Barth v. Ridgedale Elec., Inc., 44 F.3d 699, 704 (8th Cir. 1995) (same). In King, the Tenth

Circuit found that the relator was not an original source even though his attorney had met with

the government and provided some information, but did not provide the identities of the

defendants, because the “government's ability to analyze and assess [the information relator

provided] was hampered, if not blocked, by this omission of identities.” King, 264 F.3d at 1281.

Here, the City had no ability to “analyze and assess” Khurana’s information because he posted

them on the internet instead of providing the information directly to the government. None of

Khurana’s allegations regarding City employees that may have read his internet comment, see

TAC¶¶ 82-85, change the fact that Khurana did not come forward to the government with this

information and now seeks to benefit from the fact that diligent government employees stumbled

upon his comment. Moreover, the TAC does not include any new allegations with respect to the

online comments; the only information the TAC adds is the date of the comment and the actual

text of the comment. Compare SAC ¶ 63 and TAC ¶ 81.3



3
  Khurana claims that his comment “highlighted . . . that Mazer had m aintained an inappropriate
business relationship with a com pany called ‘DS Solution,’” but in f act the comment merely
suggests that a “company by the name of DS Solutions should also be investigated to determ ine
if there were any ties between it’s [sic] owner (supplier) and Mark Mazer.” See TAC ¶ 81. Even
if Khurana had gone to the appropriate City o fficials and suggested the City investigate “a

                                               -4-
     Case 1:15-cv-06605-JMF-OTW Document 166 Filed 09/09/19 Page 5 of 11



          b. An Original Source Must Disclose Information to Appropriate Government
             Officials

                Khurana asserts “2004 disclosures” to FISA and OPA satisfy the “original

source” requirements. Rel Mem. at 2-3. These disclosures amount to conversations with two

FISA employees with whom Khurana alleges he developed a “relationship of trust.” 4 TAC ¶38.

Khurana does not allege that these employees had any responsibility with respect to investigating

fraud. As New York City rules make clear, a relator submits a proposed complaint to the “City”

by sending it to the New York City Department of Investigation, which is required to forward it

to the New York City Law Department. 46 Rules of the City of New York §3-01. Similarly

under the state law, a relator must serve a complaint on the Attorney General, who then forwards

it to the Corporation Counsel. NY Finance Law 190(2)(b). These are entities that have authority

to investigate claims, allegations of fraud and potential violations of the statute. Given these

provisions, it certainly cannot be, as Khurana argues, that providing information to any one of

the hundreds of thousands of government employees, regardless of their responsibilities, powers

or ability to investigate allegations of fraud, satisfies the requirement to provide information to

the government such that a relator qualifies as an original source.

    II.      The TAC Fails to Cure the Deficiencies Identified in the Opinion & Order

                As the Court set forth in the Opinion & Order, “[u]nder the NYS FCA and NYC

FCA, a Plaintiff can qualify as an original source . . . if prior to a qualifying public disclosure,

he ‘voluntarily disclosed to the state or a local government the information on which allegations


company called DS Solution,” that would not ha ve disclosed the m assive fraudulent schem e
involving kickbacks and overbilling that is the basis for Khurana’s vicarious liability claim.
4
  Although Khurana asserts that he “warned” Joel Bondy, the th en Executive Director of the
Office of Payroll Adm inistration, see TAC ¶36, he provides no speci fic details of what he
allegedly told Bondy.


                                                 -5-
     Case 1:15-cv-06605-JMF-OTW Document 166 Filed 09/09/19 Page 6 of 11



or transactions in a cause of action are based’” or if “he has knowledge that is ‘independent of’

and ‘materially adds to’ the publically disclosed allegations or transactions, and has provided

such information to the state or local government. . . before or at the same time that the plaintiff

filed suit.” Khurana, 2016 U.S. Dist. LEXIS 156572 at *34-35. Under either prong, the

information the relator provided to the government is central to the analysis. Because Khurana’s

motion to amend fails to identify any additional information he provided to the government that

was not included in the Second Amended Complaint (“SAC”), there is nothing in the TAC that

changes the Court’s considered analysis that Khurana is not an original source.

           a. Khurana Did Not Provide the Information on Which the Allegations and
              Transaction in His Complaint are Based to The City Prior to the Public
              Disclosures

               With respect to the first prong, the Court held that Khurana “does not plausibly

allege that the information he provided [to the government] is the information on which his

vicarious liability claims are based.” Id. at *35. Specifically, the Court found that (1) alleged

“disclosures of ‘potential fraud’ to FISA, OPA, SAIC and Spherion in or about November 2004”

relate to Khurana’s“load test discovery of the CityTime software’s inability to support more than

20 parallel users at a time, not to Mazer and Berger’s fraudulent kickback and overbilling

scheme;” id. (citing SAC ¶61), and (2) Khurana’s early 2009 complaint to DOI included

information that was “primarily vague or conclusory” and did not include “any information

regarding the alleged kickback and false billing scheme on which Plaintiff’s vicarious liability

claims are based,” id. at *36. With respect to the latter, because the Court reviewed the full text




                                                -6-
     Case 1:15-cv-06605-JMF-OTW Document 166 Filed 09/09/19 Page 7 of 11



of Khurana’s 2009 complaint to DOI and found it to be “primarily vague or conclusory,” nothing

in any amended pleading could change the Court’s finding.5

               With respect to the Court’s finding regarding Khurana’s alleged communications

with FISA and OPA in November 2004, Khurana focuses on the Court’s statement that

“Plaintiff’s alleged disclosures in 2004 could not have provided the information supporting his

allegations” because according to the SAC the “scheme did not begin until 2005 or 2006.”

Khurana, 2016 U.S. Dist. LEXIS 156572 at *35-*36. Khurana argues that by amending the

TAC to allege that the scheme began in 2004, see e.g. TAC ¶ 20, he has addressed this

deficiency. Regardless of when the fraudulent scheme began, as the Court held, Khurana did not

provide the City any information about a kickback scheme, overbilling scheme, or any scheme to

defraud the City in 2004, or at any time prior to the public disclosures.6 New allegations

regarding an email Susan Amodeo, a FISA employee, sent to Khurana requesting a “confidential

chat”, see TAC ¶ 39, and an email Berger sent to Mazer, see TAC ¶ 40, fail to identify any

information Khurana provided the City in 2004 and therefore do not cure the deficiencies

identified by the Court.

           b. Khurana Did Not Provide the City with Information that Materially Adds to
              the Publicly Disclosed Allegations and Transactions

               The Court held that Khurana does not qualify as an original source under the

second original source prong because:

5
 Relator’s attempt to use his anonymous 2009 iRepor t to bolster these allegations (Mem . At 3),
must fail because, as discussed above, this re port was not m ade “to the governm ent,” and like
Khurana’s DOI com plaint, fails to relate specific information regarding a kickback and false
billing scheme.
6
 To the extent Khurana focuses on his allegatio n that he told FISA em ployees that “Mazer and
Berger had told him that they knew the project was going to fail,” see TAC ¶ 37, this allegation
was included in the SAC and considered by the Court, see SAC ¶ 32; Khurana, 2016 U.S. Dist.
LEXIS 156572 at *13.


                                               -7-
     Case 1:15-cv-06605-JMF-OTW Document 166 Filed 09/09/19 Page 8 of 11



               the Criminal Complaint disclosed detailed allegations regarding Mazer and
               Berger’s fraud before Plaintiff brought this suit. There was ample information
               publicly disclosed to allow the government to investigate Spherion’s potential
               vicarious liability. Nothing in the complaint or the documents incorporated by
               reference demonstrates that Plaintiff has knowledge that adds in a material way to
               the publicly disclosed allegations and transactions.

Khurana, 2016 U.S. Dist. LEXIS 156572 at *37. The TAC adds allegations that: (1) an

assistant United States attorney considered DOI’s “write-up” of its interview of Khurana “very

helpful,” TAC ¶ 88; (2) a DOI investigator stated that an email Khurana sent to DOI “has some

interesting things,” id.; (3) the “head of the investigation at DOI, John Kantor, . . . sought a

second interview with Relator in order to question him about emails concerning consultants

billing CityTime for work done on the unrelated CHARMs program,” id. ¶ 89; and (4) “at this

second meeting [with Khurana], DOI investigator Befort identified as an ‘important recollection’

Relator’s disclosure that SAIC Fayerman admitted that he knew DA Solutions was managed by

Mazer’s wife,” id. These minimal allegations do not cure the deficiency identified by the Court.

               A few Circuit courts have recently addressed the standard a court should apply in

determining whether information “materially adds” to publicly disclosed allegations and

transactions. The First Circuit found that a court must determine “whether the relators’

allegedly new information is sufficiently significant or essential so as to fall into the narrow

category of information that materially adds to what has already been revealed through public

disclosures.” United States ex rel. Winkelman v. CVS Caremark, Corp., 827 F.3d 201, 211 (1st

Cir.); see also United States ex rel. Advocates for Basic Legal Equal, Inc. v. U.S. Bank, N.A.,

816 F.3d 428 (6th Cir. 2016) (“Materiality in this setting requires the claimant to show it had

information of such a nature that knowledge of the item would affect a person’s decision-

making, is significant, or is essential.”) (internal quotations omitted). The Third Circuit applied

a similar formulation, finding that “a relator materially adds to the publicly disclosed allegation


                                                 -8-
     Case 1:15-cv-06605-JMF-OTW Document 166 Filed 09/09/19 Page 9 of 11



or transaction of fraud when it contributes information . . . that adds in a significant way to the

essential factual background: ‘the who, what, when, where and how of the events at issue.’”

United States ex rel. Moore & Co. PA v. Majestic Blue Fisheries, LLC, 812 F.3d 294, 306 (3rd

Cir. 2016). The first two new allegations do not identify any actual information Khurana

provided, let alone any significant or essential information. As for the third new allegation, in

light of the “ample information” that was already publicly disclosed about the kickback and

overbilling scheme, see Khurana, 2016 U.S. Dist. LEXIS 156572 at *37, an allegation that

consultants were improperly billing for an unrelated project plainly does not add information

that is significant or essential. And, as to the fourth new allegation, because the Criminal

Complaint publicly disclosed the relationship between Mazer and DAS, Khurana does not add

significant or essential information when he alleges that he told DOI, after the Criminal

Complaint publicly disclosed the relationship, that an SAIC employee may have been aware of

the relationship.

               These minimal and insufficient additions to the TAC are not the crux of

Khurana’s argument, however, which appears to be that the government in the June 2011

Superseding Indictment enlarged its scope of the fraud to include a “general fraud” to

“artificially delay the deployment and implementation of the Project” based on Khurana’s

alleged disclosure to the City prior to that date regarding “Mazer and Berger’s knowing

concealment of the implementation delays early in the life of the project.” Relator argues that

this information “materially adds” to what was publicly disclosed by the Criminal Complaint in

2010. Rel. Mem. at 5-6. First, and foremost, the fatal flaw to Khurana’s argument is that, as the

Court has already found, there was “ample information publicly disclosed [by the Criminal

Complaint] to allow the government to investigate,” including even the “general fraud” Khurana



                                                -9-
    Case 1:15-cv-06605-JMF-OTW Document 166 Filed 09/09/19 Page 10 of 11



describes. Khurana, 2016 U.S. Dist. LEXIS 156572 at *37. The Criminal Complaint publicly

disclosed a scheme to defraud the City through contract amendments to extend the project, hire

more consultants and obtain kickbacks. That Mazer and Berger were prolonging the project was

therefore already publicly disclosed.

               Moreover, to the extent Khurana claims he provided the government evidence that

‘illustrated the project’s performance failures,’” Rel. Mem. at 6, the only information in the TAC

are allegations relating to the 2004 load testing results showing that the Citytime program was

unable to handle the expected volume of users at that time and that Mazer and Berger told him

that they “knew the project was going to fail.” see TAC ¶ 37. These allegations are nothing new;

they were in the SAC. They suggest that Mazer and Berger were trying to hide from the City

that CityTime was not performing well, not that Mazer and Berger were intentionally delaying

Citytime’s deployment and implementation in order to prolong the project and profit from

overbilling and kickbacks.   At best, this information merely adds “detail or color” regarding the

conduct of the publicly disclosed scheme. See Winkelman, 827 F. 3d at 213. Accordingly,

Khurana has failed to demonstrate that he provided the government with information that adds in

a material way to the publicly disclosed allegations and transactions.




                                               - 10 -
    Case 1:15-cv-06605-JMF-OTW Document 166 Filed 09/09/19 Page 11 of 11




                                             CONCLUSION
                   For all of the reasons set forth herein, the Court should find that nothing in the

proposed Third Amended Complaint changes the Court’s holding in the November 10, 2016

Opinion & Order that Plaintiff-Relator is not an original source with respect to his vicarious

liability claim.

Dated:             New York, New York
                   January 3, 2017
                                                  ZACHARY W. CARTER
                                                  Corporation Counsel of the City of New York
                                                  Attorneys for the City of New York
                                                  100 Church Street, Room 20-83
                                                  New York, New York 10007
                                                  (212) 356-2273

                                                  By:        __/s/__Sabita Krishnan
                                                             Sabita Krishnan




                                                    - 11 -
